Case 4:20-cv-00467-GKF-CDL Document 27 Filed in USDC ND/OK on 01/07/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  THE LINCOLN NATIONAL LIFE                        )
  INSURANCE COMPANY,                               )
                                                   )
                 Plaintiff,                        )
                                                   )
  v.                                               )         Case No. 20-CV-467-GKF-CDL
                                                   )
  ZACHARY HARBAUGH, LIFE                           )
  CREDIT COMPANY, LLC, AND LIFE                    )
  CREDIT COLLATERAL HOLDINGS,                      )
  LLC,                                             )
                                                   )
                 Defendants.                       )

                                      OPINION AND ORDER

         Before the court is the Motion to Deposit Funds into the Court’s Registry and for Dismissal

  [Doc. 14] of plaintiff The Lincoln National Life Insurance Company (Lincoln). Defendant

  Zachary Harbaugh has no objection to the motion. Defendants Life Credit Company, LLC (Life

  Credit) and Life Credit Collateral Holdings, LLC (LCCH) have no objection to the deposit of the

  funds into the Court’s registry, but object to Lincoln’s requests to be dismissed with prejudice and

  for an injunction against any further action or proceedings against Lincoln “in relation to the

  insurance proceeds or otherwise as respects the subject policy of insurance and allegations

  presented in [Zachary Harbaugh v. Life Credit Company, LLC, Case No. 19-cv-691-JED-JFJ, a

  case currently pending in this court].” [Doc. 23, p. 1].

         The interpleader statute provides that a party may bring an interpleader action if the party

  has in its possession property valued at $500 or more to which two or more adverse claimants, of

  diverse citizenship, are claiming or may claim ownership. 28 U.S.C. § 1335. Because those

  requirements are met in this case, interpleader jurisdiction is proper, and this court is empowered

  to enjoin claimants “from instituting or prosecuting any proceeding in any State or United States
Case 4:20-cv-00467-GKF-CDL Document 27 Filed in USDC ND/OK on 01/07/21 Page 2 of 6




  court affecting the property . . . involved in the interpleader action.” 28 U.S.C. § 2361. The court

  may then discharge an interpleader plaintiff of any further liability, thereby allowing the

  interpleader plaintiff to withdraw and leaving the interpleader defendants to prosecute their

  competing claims to the disputed property among themselves. Id.; In re Millennium Multiple Emp.

  Welfare Benefit Plan, 772 F.3d 634, 639 (10th Cir. 2014).

         An interpleader action typically offers adverse claimants the chance to adjudicate their

  multiple, conflicting claims to a single res in a single proceeding. The situation here is a bit more

  complicated. Here, defendants Harbaugh and Life Credit are adverse parties in a previously-filed,

  collateral federal proceeding that pertains to a life insurance financing agreement designed to fund

  the premium payments on the Lincoln policy on the life of Harbaugh’s uncle. Harbaugh alleges

  that Life Credit breached the agreement, made fraudulent misrepresentations in connection with

  that agreement, negligently overfunded the premium payments, and violated the Oklahoma

  Consumer Protection Act. More specifically, Harbaugh alleges the annual premium was $36,600,

  but that Life Credit overfunded the premium payments to the tune of $85,000 in 2017, $107,000

  in 2018, and $52,000 through April of 2019. Harbaugh contends Life Credit is charging him

  18.9% interest compounded daily and that it overfunded the premium payments “in order to rapidly

  increase [his] debt.” See Petition, Doc. 2-2, Case No. 19-cv-691-JED-JFJ (N.D. Okla.). Life

  Credit has counterclaimed for breach of contract and fraud, alleging that Harbaugh failed to

  provide annual policy statements to Life Credit as required by the agreement and that Harbaugh

  made misstatements and omissions upon which Life Credit relied. As a result, Life Credit made

  certain loan advances to Harbaugh. Life Credit alleges that Harbaugh’s outstanding balance was,

  as of October 14, 2020, at least $583,500.47. It further alleges the life insurance financing

  agreement includes a Secured Promissory Note dated February 16, 2017, thereby implying that



                                                   2
Case 4:20-cv-00467-GKF-CDL Document 27 Filed in USDC ND/OK on 01/07/21 Page 3 of 6




  the proceeds of the life insurance policy secure payment of the note. See Counterclaim, Doc. 21,

  Case No. 19-cv-691-JED-JFJ, (N.D. Okla.).

          In objecting to dismissal of Lincoln with prejudice and enjoining any claims/action against

  Lincoln, defendants Life Credit and LCCH argue that “allegations have been presented which

  suggest [Lincoln’s] own actions and/or omissions have caused not only injury/damages at issue in

  the Harbaugh Lawsuit but also the dispute as to ‘how the Policy Benefit should be paid’ which has

  been put at issue in this interpleader action.” [Doc. 23, p. 3]. In its Answer filed in this action,

  Life Credit and LCCH “deny that [Lincoln] is a mere stakeholder as it provided information to

  Defendants regarding premiums necessary to keep the Policy in effect, the very issue giving rise

  to Harbaugh’s Petition . . . .” [Doc. 13, ¶ 32]. Though Life Credit and LCCH argue that Lincoln’s

  actions are “significantly intertwined” with both the Harbaugh lawsuit and this interpleader action,

  they have not brought a counterclaim in this action nor have they sought to join Lincoln as a party

  in the Harbaugh lawsuit.

         After careful review and consideration of the briefs and the filings in this case, the court

  concludes that Lincoln lacks any interest in the funds it seeks to interplead. In that sense, it is a

  disinterested shareholder entitled to discharge of further liability in any proceeding that are both

  related to and asserted against those specifically identified funds, and the defendants shall be

  enjoined from instituting any action in state or federal court affecting the policy proceeds. The

  scope of the injunction, however, extends only that far—the injunction shall not enjoin further

  claims against Lincoln outside the subject matter of this interpleader action. In drawing that

  distinction, the Court relies on the Tenth Circuit’s decision in In re Millennium Multiple Emp.

  Welfare Benefit Plan, wherein the panel explained:




                                                   3
Case 4:20-cv-00467-GKF-CDL Document 27 Filed in USDC ND/OK on 01/07/21 Page 4 of 6




                 in Knoll v. Socony Mobil Oil Co., we reversed a district court’s
                 injunction enjoining further claims against the interpleader plaintiff
                 outside of the interpleader action, stating, “In an interpleader action,
                 . . . jurisdiction extends only to the fund deposited with the court.”
                 369 F.2d 425, 429 (10th Cir. 1966), overruled on other grounds by
                 Liberty Nat’l Bank & Trust Co. of Okla. v. Acme Tool Div. of the
                 Rucker Co., 540 F.2d 1375 (10th Cir. 1976); see also N. Nat. Gas
                 Co. v. Grounds, 292 F.Supp. 619, 640 (D. Kan. 1968), aff’d in part,
                 rev’d in part on other grounds, 441 F.2d 704 (10th Cir. 1971) (“In
                 interpleader actions, . . . the subject matter of the action is not a set
                 of facts, a transaction or occurrence which gives rise to the litigation,
                 but a specific identified fund or property. Claims must not only
                 relate to that property, but be asserted against it. . . .” (internal
                 quotation marks omitted) (emphasis added)).

  772 F.3d 634, at 640 (10th Cir. 2014). Accordingly, the injunction to be entered here will not

  enjoin claims, if any be brought by Life Credit and LCCH against Lincoln “outside of the

  interpleader action,” including a claim or claims premised on the allegation that Lincoln provided

  information to those entities regarding premiums necessary to keep the Policy in effect.1

         The Court is inclined to stay this action pending resolution of the claims in the Harbaugh

  lawsuit. That topic will be a matter of discussion at the upcoming Scheduling Conference

  previously set on January 25, 2021.

         WHEREFORE, the Motion to Deposit Funds into the Court’s Registry and for Dismissal

  [Doc. 14] of plaintiff The Lincoln National Life Insurance Company is granted.

         IT IS FURTHER ORDERED that Lincoln shall deposit into the registry of this Court the

  sum of $1,000,000.00, plus all applicable interest, by check made payable to the Clerk of this




  1
   The Court does not intend to suggest that any such claims would have merit. In Life Credit’s
  Counterclaims against Harbaugh in the Harbaugh lawsuit, Life Credit alleges that Lincoln
  “provided exclusively to Harbaugh annual Policy statements and other information regarding the
  Policy,” and that “Harbaugh did not provide the annual Policy statements and other information to
  Life Credit as required by the Secured Promissory Note.” See Doc. 21, ¶¶ 4, 5, Case No. 19-cv-
  691. The allegations appear difficult to square with Life Credit and LCCH’s argument here that
  Lincoln provided information to them regarding premiums necessary to keep the Policy in effect.
                                                    4
Case 4:20-cv-00467-GKF-CDL Document 27 Filed in USDC ND/OK on 01/07/21 Page 5 of 6




  Court, representing the death benefit under a life insurance policy bearing policy number

  JJ7056512 insuring the life of George Nolley, Jr., and the Clerk of this Court shall accept such

  check and shall deposit such funds into the registry of the Court. Said funds shall be placed in an

  interest-bearing account and held until further order of the Court.

         IT IS FURTHER ORDERED that, upon receipt of the funds by the Clerk of this Court,

  Lincoln, as a disinterested stakeholder to those funds, shall be dismissed from this action with

  prejudice and discharged from any further liability with respect to claims that are both related to

  and asserted against those specifically identified funds. Said dismissal with prejudice shall not

  apply to any claim or claims defendants Life Credit Company, LLC and/or Life Credit Collateral

  Holdings, LLC may bring in connection with their allegation that Lincoln provided information to

  them regarding premiums necessary to keep the life insurance policy in effect.

         IT IS FURTHER ORDERED that defendants in this action are hereby enjoined from

  instituting or prosecuting any proceeding in any State or United States court affecting the

  specifically identified property involved in this action. The defendants are also enjoined from

  pursuing any further action or proceedings against Lincoln with respect to the property and the

  policy benefits involved in this action. Said injunction shall not apply to any claim or claims

  defendants Life Credit Company, LLC and/or Life Credit Collateral Holdings, LLC may bring in

  Case No. 19-cv-691-JED-JFJ, entitled Zachary Harbaugh v. Life Credit Company, LLC., in

  connection with their allegation that Lincoln provided information to them regarding premiums

  necessary to keep the life insurance policy in effect.

         IT IS FURTHER ORDERED that counsel presenting this order shall serve a copy on the

  Court Clerk or the Chief Deputy personally. Absent this service the Clerk is hereby relieved of

  any personal liability relative to compliance with this order.



                                                    5
Case 4:20-cv-00467-GKF-CDL Document 27 Filed in USDC ND/OK on 01/07/21 Page 6 of 6




        IT IS SO ORDERED this 7th day of January, 2021.




                                             6
